DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-11, 14-17, and 21 are pending.
Claims 12, 13, and 18-20 are cancelled. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Schraut et al. (US 2014/0277417, hereinafter “Schraut”) in view of SPENCE et al. (US 2016/0199177, hereinafter “Spence”).
Regarding Claim 1, Schraut discloses a replacement heart valve implant (Figure 2, 100) comprising a tubular anchor member (102) actuatable between a delivery configuration and a deployed configuration, the tubular anchor member including an inflow end (bottom of Figure 3c), an outflow end (top of Figure 3c), and a plurality of anchor member intersection points (as seen in Figure 3c where struts of 102 intersect one another), and defining a longitudinal axis extending from the inflow end of the tubular anchor member to the outflow end of the tubular anchor member, a plurality of valve leaflets (leaflets 420 seen in Figures 4A and 4B) and a seal member (cuff 450, Figures 4A and 4B) secured to the tubular anchor member at the inflow end of the tubular anchor member, and where an end surface of each of the plurality of valve leaflets abuts an inner-facing surface of the seal member (as seen in Figures 4A and 4B). Additionally, as seen in Figures 4A and 4B, the end surface of each of the plurality of valve leaflets (end of valve leaflets 420 are clearly seen abutting the seal) abuts the inner–facing surface of the seal member.
Schraut discloses the invention substantially as claimed, but does not disclose the end surface of each of the plurality of valve leaflets abutting the inner-facing surface of the seal member at a location longitudinally upstream of the inflow end of the tubular anchor member.  
In the same field of replacement hear valves, Spence teaches a stent (Figure 4D) with  seal member (18) and leaflets (14, 16) and the end surface of each of the plurality of valve leaflets abuts the inner facing surface of the seal member at a location longitudinally upstream of the inflow end (top of Figure 4D).  
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to place the seal member of Schraut at the location most desirable to affect a tight seal in the patient as is taught by Spence. 
Regarding Claim 2, Schraut in view of Spence discloses the replacement heart valve implant of claim 1, and Schraut further discloses a plurality of lashings (W1, W2, and W3) securing the seal member to the tubular anchor member at some of the anchor member intersection points (Figure 4A and 4B).
Regarding Claim 3, Schraut in view of Spence discloses the replacement heart valve implant of claim 1, and Schraut further discloses the replacement heart valve implant of claim 1, and further discloses a plurality of stitches (W1, W2, W3, W1’, W2’, and W3’ as seen in Figures 4A and 4B, where stitches are part of lashings) securing the plurality of valve leaflets to the seal member.
Regarding Claim 4, Schraut in view of Spence discloses the replacement heart valve implant of claim 1, and Schraut further discloses the seal member including a fabric strip (Figure 6A, 620 as described in [0071]) fixedly attached to a polymeric seal element adjacent the inflow end of the tubular anchor member.
Regarding Claim 5, Schraut in view of Spence discloses the replacement heart valve implant of claim 4, and Schraut further discloses the fabric strip is at least partially embedded in the polymeric seal element (as seen in Figure 6A).
Regarding Claim 6, Schraut in view of Spence discloses the replacement heart valve implant of claim 4, and Schraut further discloses the polymeric seal element is disposed radially outward of an outside surface of the tubular anchor member (as seen in Figures 5G).
Regarding Claim 7, Schraut in view of Spence discloses the replacement heart valve implant of claim 4, and Schraut further discloses a free end (Figure 7F, 769A and 769B are free ends) of the fabric strip folds back on itself adjacent the inflow end of the tubular anchor member to form a radially inner layer and a radially outer layer, the radially inner layer including the free end (described in [0079]).
Regarding Claim 8, Schraut in view of Spence discloses the replacement heart valve implant of claim 7, and Schraut further discloses a plurality of lashings (Figure 3C, S1 and S2) to secure the seal member (300) to the tubular anchor member (102) at some of the anchor member intersection points, each of the plurality of lashings including a securing element (116) disposed between the radially inner layer and the radially outer layer.
Regarding Claims 9, 10, and 11, Schraut in view of Spence discloses the replacement heart valve implant of claim 8, and Schraut further discloses the securing element is a knot, an adhesive, or a portion of the lashing melted to itself to form a co-mingled bead of material (securing element suture is disclosed as “adhesive or any other suitable means” in [0056]). 
Response to Arguments
Applicant's arguments filed February 2, 2022 have been fully considered but they are not persuasive.
Regarding the applicant’s argument that it would not be proper to combine the teaching of the valve leaflet location of Spence with the device of Schraut, the examiner respectfully disagrees, and finds that the characterization of the teaching of Spence has been misconstrued by the applicant.  In response to applicant's argument that as the device of Spence is a two-piece  heart valve assembly, the combination with Schraut would be improper and would fail to teach all the elements of the claimed invention, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The applicant is reminded that it is only the teaching of the leaflet placement in reference to the seal that is relied upon from the teaching of Spence. The device of Spence being a two-piece device is immaterial to teaching used in the combination, and the examiner maintains that the device of Schraut as modified by the placement teaching of Spence meets the limitations as claimed. 

Allowable Subject Matter
Claims 14-17 and 21 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE L NELSON whose telephone number is (571)270-5368.  The examiner can normally be reached on M, Tu, Th 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE L NELSON/Examiner, Art Unit 3774  


/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774